Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1.	This application is a CON of PCT/EP2018/076577 10/01/2018, which benefit of the foreign application EUROPEAN PATENT OFFICE (EPO) 17194520.7 10/03/2017.
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2022 has been entered.
3.	Amendment including addition of claims 55-58 in the amendment filed on 6/23/2022 is acknowledged. Claims 23-50 and 52-58 are pending in the application. No new matter has been found.  Since the newly added claims 55-58 are commensurate 
Within the scope of invention, claims 23-50 and 52-58 are prosecuted in the case.
Reasons for Allowance
4.	Applicant's arguments regarding the rejection of claims 23-50 and 52-54 under 35 U.S.C. 103 (a) over Ratni et al. ‘181 have been fully considered and they are   persuasive.  Since Ratni et al. ‘181 does not disclose the instant methods of use, therefore it is distinct from the instant invention.  The rejection of claims 23-50 and 52-54 under 35 U.S.C. 103 (a) over Ratni et al. ‘181 have been withdrawn herein.
5.	 Applicant's arguments regarding the rejection of claim 23  under the obviousness-type double patenting over Ratni et al. ‘754 and ‘578 have been fully considered and  they are  persuasive.  Since Ratni et al.  ‘754 and ‘578 do not claim the instant methods of use, therefore they are distinct from the instant invention.  The rejection of claim 23 under the obviousness-type double patenting over Ratni et al. ‘754 and ‘578 have been withdrawn herein.
6.	 Applicant's arguments regarding the rejection of claims 23, 35 and 54 under 35 U.S.C. 112 (b) have been fully considered and  they are  persuasive. The rejection of claims 23, 35 and 54   under 35 U.S.C. 112 (b) have been withdrawn herein.
7.	Claims 23-50 and 52-58 are neither anticipated nor rendered obvious over the record, and therefore are allowable.  A suggestion for modification of a 
                       reference to obtain the instant methods of use has not been found.  Claims 23-50 and 
                       52-58 are allowed.           
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.    

		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

August 15, 2022